Fourth Court of Appeals
                                San Antonio, Texas
                                    November 21, 2013

                                   No. 04-13-00719-CV

                  AMERICAN NATIONAL INSURANCE COMPANY,
                                 Appellant

                                             v.

 THE CONESTOGA SETTLEMENT TRUST, The RE Family Trust and Shea Ungar A/K/A
                Hershey Ungar Trustee of the RE Family Trust,
                                 Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-17464
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
        The Appellee’s Motion for Reconsideration of this Court’s November 18, 2013 order to
stay the underlying trial proceedings is DENIED.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court